Exhibit 10.6
 

 
GUARANTY
EXECUTION COPY

 
 
Notice Address:


General Electric Capital Corporation,
230 Schilling Circle
Suite 300
Hunt Valley, MD 21031




THIS GUARANTY (this “Guaranty”), dated as of April 23, 2012, by LANDEC
CORPORATION, a Delaware corporation (“Landec”), and GREENLINE HOLDING COMPANY, a
Delaware corporation (“GreenLine Holding”; Landec and GreenLine Holding may be
referred to herein individually as “Guarantor” and collectively as
“Guarantors”), is provided in favor of GENERAL ELECTRIC CAPITAL CORPORATION, a
Delaware corporation, as lender (herein, with its participants, successors and
assigns, “Lender”) and as collateral agent (herein, with its participants,
successors and assigns, “Collateral Agent”).  If more than one Guarantor has
entered into this Guaranty, the obligations of each Guarantor under this
Guaranty shall be joint and several and any reference below to “Guarantor” shall
mean each such Guarantor.


To induce Lender, to extend credit pursuant to that certain Loan Agreement of
even date herewith (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”), the other Loan Documents (as
defined in the Loan Agreement) and all documents, instruments and agreements
executed in connection therewith (collectively, the “Transaction Documents”) to
or for the account of Apio, Inc., a Delaware corporation (“Apio”), GreenLine
Foods, Inc., an Ohio corporation (“GreenLine Foods”), and GreenLine South
Carolina Properties, LLC, an Ohio limited liability company (“GreenLine SC”;
Apio, GreenLine Foods and GreenLine SC may be referred to herein as “Borrower”
and collectively as “Borrowers”), but without in any way binding Lender to do
so, Guarantors, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, do hereby absolutely, unconditionally and
irrevocably guarantee, as primary obligor and not merely as surety, the due
regular and punctual payment of any sum or sums of money which any Borrower may
owe to Lender or Collateral Agent now or at any time hereafter, whether
evidenced by a Transaction Document, on open account or otherwise, and whether
it represents principal, interest (including interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), late charges,
indemnities, an original balance, an accelerated balance, liquidated damages, a
balance reduced by partial payment, a deficiency after sale or other disposition
of any equipment, collateral or security, or any other type of sum of any kind
whatsoever that any Borrower may owe to Lender or Collateral Agent now or at any
time hereafter, and does hereby further guarantee to Lender and Collateral Agent
the due, regular and punctual performance of any other duty or obligation of any
kind or character whatsoever that any Borrower may owe to Lender or Collateral
Agent now or at any time hereafter arising from or relating to (directly or
indirectly) any and all Transaction Documents (all such payment and performance
obligations being collectively referred to as the “Obligations”).  The
definition of “Obligations” does not include any payment and performance
obligations arising solely under the Revolving Facility Documents.  Guarantors
do hereby further guarantee to pay within ten (10) days after written demand all
losses, costs, attorneys’ fees and expenses which may be suffered by Lender or
Collateral Agent by reason of the occurrence of any Default or Event of Default
(each as defined in the Loan Agreement) or default of any Guarantor.  All
payments made under this Guaranty shall be paid to Lender or Collateral Agent,
as the case may be, in immediately available funds without set-off or
counterclaim consistent with Lender’s or Collateral Agent’s payment policy,
generally by check or wire transfer drawn on a bank account located in the
United States in the name of Guarantors and not by currency, money orders or
travelers checks.


 
 

--------------------------------------------------------------------------------

 
 
This Guaranty is a guaranty of prompt payment and performance (and not merely a
guaranty of collection).  Nothing herein shall require Lender or Collateral
Agent to first seek or exhaust any remedy against any Borrower, its successors
and assigns, or any other person obligated with respect to the Obligations, or
to first foreclose, exhaust or otherwise proceed against any leased equipment,
collateral or security which may be given in connection with the
Obligations.  It is agreed that Lender and Collateral Agent may, upon any breach
or default of any Borrower or at any time thereafter, make demand upon any
Guarantor and receive payment and performance of the Obligations, with or
without notice or demand for payment or performance by any Borrower, its
successors or assigns, or any other person.  Suit may be brought and maintained
against any Guarantor, at Lender’s or Collateral Agent’s election, without
joinder of any Borrower or any other person as parties thereto.  The obligations
of each signatory to this Guaranty, and any other guarantor of the Obligations,
shall be joint and several.  Without limiting the generality of the foregoing,
each representation, warranty, covenant and/or other undertaking by any
Guarantor hereunder shall be deemed to have been made jointly and severally by
each of the undersigned.  A separate action or actions may be brought against
any one of the undersigned parties whether or not an action is brought against
any of the other undersigned parties.  Notices hereunder required to be provided
to Guarantors shall be effective if provided to any one of the undersigned
parties, and any consent by Guarantors shall be effective if provided by any one
of the undersigned parties.


Each Guarantor agrees that such Guarantor’s obligations under this Guaranty
shall be primary, absolute, continuing and unconditional, irrespective of and
unaffected by any of the following actions or circumstances (regardless of any
notice to or consent of such Guarantor) and each Guarantor hereby affirmatively
and irrevocably waives as a defense to the payment or performance of obligations
hereunder each and every one of the following defenses:  (a) the genuineness,
validity, regularity and enforceability of the Transaction Documents or any
other document; (b) any extension, renewal, amendment, change, waiver or other
modification of the Transaction Documents or any other document; (c) the absence
of, or delay in, any action to enforce the Transaction Documents, this Guaranty
or any other document; (d) Lender’s or Collateral Agent’s failure or delay in
obtaining any other guaranty of the Obligations (including, without limitation,
Lender’s or Collateral Agent’s  failure to obtain the signature of any other
guarantor hereunder); (e) the release of, extension of time for payment or
performance by, or any other indulgence granted to any Borrower or any other
person with respect to the Obligations by operation of law or otherwise; (f) the
existence, value, condition, loss, subordination or release (with or without
substitution) of, or failure to have title to or perfect and maintain a security
interest in, or the time, place and manner of any sale or other disposition of
any leased equipment, collateral or security given in connection with the
Obligations, or any other impairment (whether intentional or negligent, by
operation of law or otherwise) of the rights of any Guarantor; (g) any
Borrower’s voluntary or involuntary bankruptcy, insolvency, assignment for the
benefit of creditors, reorganization, or similar proceedings affecting such
Borrower or any of its assets; (h) any merger or consolidation of any Borrower,
any change in control of any Borrower or any sale of all or substantially all of
the assets of any Borrower; or (i) any other action or circumstances which might
otherwise constitute a legal or equitable discharge or defense of an obligor,
surety or guarantor.


 
2

--------------------------------------------------------------------------------

 
 
This Guaranty, the Transaction Documents and the Obligations may be assigned by
Lender and Collateral Agent, without the consent of any Guarantor.  Each
Guarantor agrees that if such Guarantor receives written notice of an assignment
from Lender or Collateral Agent, such Guarantor will pay all amounts due
hereunder to such assignee or as instructed by Lender or Collateral Agent, as
the case may be.  Each Guarantor also agrees to acknowledge and confirm in
writing any such assignment in form and content as may be reasonably requested
by assignee.  Each Guarantor hereby waives and agrees not to assert against any
such assignee any of the defenses set forth in the immediate preceding
paragraph.  Guarantors may not assign, transfer or delegate any of Guarantors’
rights, duties or obligations under this Guaranty without the prior written
consent of Lender and Collateral Agent.
 
This Guaranty may be terminated upon delivery to Lender and Collateral Agent (at
Lender’s and Collateral Agent’s notice address shown above, as the same may from
time to time be changed in accordance with the notice provisions of this
Guaranty) of a written termination notice from Guarantors.  However, as to all
Obligations (whether matured, unmatured, absolute, liquidated, contingent or
otherwise) incurred by any Borrower prior to Lender’s and Collateral Agent’s
receipt of such written termination notice (and regardless of any subsequent
amendment, extension or other modification which may be made with respect to
such Obligations), this Guaranty shall nevertheless continue and remain
undischarged until all such Obligations are indefeasibly paid and performed in
full.


Each Guarantor agrees that this Guaranty shall remain in full force and effect
or be reinstated (as the case may be) if at any time payment or performance of
any of the Obligations (or any part thereof) is rescinded, reduced or must
otherwise be restored or returned by Lender or Collateral Agent, all as though
such payment or performance had not been made.  If, by reason of any bankruptcy,
insolvency or similar laws affecting the rights of creditors, Lender or
Collateral Agent shall be prohibited from exercising any of Lender’s or
Collateral Agent’s rights or remedies against any Borrower or any other person
or against any property, then, as between Lender or Collateral Agent and
Guarantors, such prohibition shall be of no force and effect, and Lender and
Collateral Agent shall have the right to make demand upon, and receive payment
from, any Guarantor of all amounts and other sums that would be due to Lender or
Collateral Agent upon a default with respect to the Obligations.
 
 
3

--------------------------------------------------------------------------------

 
 
Notice of acceptance of this Guaranty and of any default by any Borrower or any
other person is hereby waived.  Presentment, protest demand, and notice of
protest, demand and dishonor of any of the Obligations, and the exercise of
possessory, collection or other remedies for the Obligations, are hereby
waived.  Each Guarantor warrants that such Guarantor has adequate means to
obtain from Borrowers on a continuing basis financial data and other information
regarding Borrowers and is not relying upon Lender or Collateral Agent to
provide any such data or other information.  Without limiting the foregoing,
notice of adverse change in any Borrower’s financial condition or of any other
fact which might materially increase the risk of any Guarantor is also
waived.  All settlements, compromises, accounts stated and agreed balances made
in good faith between any Borrower, its successors or assigns, and Lender or
Collateral Agent shall be binding upon and shall not affect the liability of
Guarantors.
 
Payment of all amounts now or hereafter owed to any Guarantor by any Borrower or
any other obligor for any of the Obligations is hereby subordinated in right of
payment to the indefeasible payment in full to Lender and Collateral Agent of
all Obligations and is hereby assigned to Lender as a security therefor.  Each
Guarantor hereby irrevocably and unconditionally waives and relinquishes all
statutory, contractual, common law, equitable and all other claims against any
Borrower, any other obligor for any of the Obligations, any collateral therefor,
or any other assets of any Borrower or any such other obligor, for subrogation,
reimbursement, exoneration, contribution, indemnification, setoff or other
recourse in respect of sums paid or payable to Lender or Collateral Agent by any
Guarantor, and each Guarantor hereby further irrevocably and unconditionally
waives and relinquishes any and all other benefits which such Guarantor might
otherwise directly or indirectly receive or be entitled to receive by reason of
any amounts paid by, or collected or due from, such Guarantor, any Borrower or
any other obligor for any of the Obligations, or realized from any of their
respective assets.
 
EACH GUARANTOR HEREBY UNCONDITIONALLY WAIVES SUCH GUARANTOR’S RIGHT TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF, DIRECTLY OR
INDIRECTLY, THIS GUARANTY, THE OBLIGATIONS GUARANTEED HEREBY, ANY OF THE RELATED
DOCUMENTS, ANY DEALINGS BETWEEN SUCH GUARANTOR AND LENDER OR COLLATERAL AGENT
RELATING TO THE SUBJECT MATTER HEREOF OR THEREOF, AND/OR THE RELATIONSHIP THAT
IS BEING ESTABLISHED BETWEEN SUCH GUARANTOR AND LENDER OR COLLATERAL AGENT.  THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT (INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS).  THIS WAIVER IS IRREVOCABLE MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS GUARANTY, THE OBLIGATIONS GUARANTEED
HEREBY, OR ANY RELATED DOCUMENTS.  IN THE EVENT OF LITIGATION, THIS GUARANTY MAY
BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
 
As used in this Guaranty: a) the word “person” shall include any individual,
corporation, partnership, joint venture, association, joint-stock company,
trust, limited liability company, unincorporated organization, or any government
or any political subdivision thereof; and b) the word “entity” shall mean any
corporation, partnership, joint venture, association, joint-stock company,
trust, limited liability company, unincorporated organization, or any government
or any political subdivision thereof (but shall not mean an individual).


 
4

--------------------------------------------------------------------------------

 
 
This Guaranty is intended by the parties as a final expression of the guaranty
of Guarantors and is also intended as a complete and exclusive statement of the
terms thereof.  No course of dealing, course of performance or trade usage, nor
any parol evidence of any kind, shall be used to supplement or modify any of the
terms hereof, nor are there any conditions to the full effectiveness of this
Guaranty.  This Guaranty and each of its provisions may only be waived,
modified, varied, released, terminated or surrendered, in whole or in part, by a
duly authorized written instrument signed by Lender and Collateral Agent.  No
failure by Lender or Collateral Agent to exercise Lender’s or Collateral Agent’s
rights hereunder shall give rise to any estoppel against Lender or Collateral
Agent, or excuse any Guarantor from performing hereunder.  Lender’s and
Collateral Agent’s waiver of any right to demand performance hereunder shall not
be a waiver of any subsequent or other right to demand performance
hereunder.  The rights and remedies of Lender and Collateral Agent hereunder are
cumulative and nonexclusive of any other rights and remedies that Lender or
Collateral Agent may have under any other agreement or at law or in equity and
may be exercised individually or concurrently, any or all thereof may be
exercised instead of or in addition to each other or any remedies at law, in
equity, or under statute.
 
THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES
OF SUCH STATE).  This Guaranty shall bind Guarantors’ successors and assigns and
the benefits thereof shall extend to and include Lender’s and Collateral Agent’s
successors and assigns.  Each Guarantor will deliver to Lender such Guarantor’s
complete financial statements, certified by a recognized firm of certified
public accountants, within ninety (90) days of the close of each fiscal year of
such Guarantor.  Each Guarantor will deliver to Lender copies of such
Guarantor’s quarterly financial reports certified by such Guarantor’s chief
financial officer, within ninety (90) days after the close of each fiscal
quarter of such Guarantor and copies of such Guarantor’s most current tax
returns.  As applicable, each Guarantor will deliver to Lender copies of all
Forms 10-K and 10-Q, if any, within 30 days after the dates on which they are
filed with the Securities and Exchange Commission (it being understood that to
the extent the same are properly filed on EDGAR they shall be deemed delivered
to Lender on the date on which the same are filed on EDGAR).  In addition, upon
the occurrence and during the continuance of a Default or an Event of Default
(each as defined in the Loan Agreement), Lender and Collateral Agent may, during
normal business hours and upon reasonable advance notice to Guarantors, inspect
Guarantors’ financial and accounting records.  Moreover, documents required to
be delivered by Landec pursuant to this paragraph (to the extent any such
documents are included in materials otherwise filed with the Securities and
Exchange Commission) shall be deemed to have been delivered on the date (i) on
which Landec posts such documents, or provides a link thereto on Landec’s
website on the internet at the website address “www.landec.com” (or any
successor page notified to Collateral Agent); or (ii) on which such documents
are posted on Landec’s behalf on an Internet or intranet website, if any, to
which Lender has access.


 
5

--------------------------------------------------------------------------------

 
 
Each Guarantor hereby represents and warrants to Lender and Collateral Agent as
of the date hereof that (i) such Guarantor is duly organized and validly
existing under the laws of its state of incorporation or formation, as
applicable, and has full corporate (or similar) power to enter into this
Guaranty and to perform its obligations hereunder; (ii) such Guarantor’s
execution, delivery and performance hereof does not and will not violate any
judgment, order or law applicable to such Guarantor, or constitute a breach of
or default under any indenture, mortgage, deed of trust, or other agreement
entered into by such Guarantor with such Guarantor’s creditors or any other
party; (iii) no approval, consent or withholding of objections is required from
any governmental authority or any other entity with respect to the execution,
delivery and performance by such Guarantor of this Guaranty; (iv) this Guaranty
constitutes a valid, legal and binding obligation of such Guarantor, enforceable
in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles relating to
enforceability; (v) there are no proceedings presently pending or threatened
against such Guarantor which will impair such Guarantor’s ability to perform
under this Guaranty; (vi) all financial statements delivered to Lender in
connection with this Guaranty have been (and will be) prepared in accordance
with generally accepted accounting principles and since the date of such
Guarantor’s most recent financial statement, there has been no material adverse
change in the financial condition of such Guarantor; (vii) it is to the benefit
of such Guarantor to execute this Guaranty; (viii) the benefit to such Guarantor
is reasonably worth the obligations hereby guaranteed; and (ix) such Guarantor
is and will remain in full compliance with all laws and regulations applicable
to such Guarantor, including, without limitation, such Guarantor neither is nor
shall be (Y) listed on the Specially Designated Nationals and Blocked Person
List maintained by the Office of Foreign Assets Control (“OFAC”), Department of
the Treasury, and/or any other similar lists maintained by OFAC pursuant to any
authorizing statute, Executive Order or regulation or (Z) a person designated
under Section 1(b), (c) or (d) of Executive Order No. 13224 (September 23,
2001), any related enabling legislation or any other similar Executive Orders.


If any provisions of this Guaranty are in conflict with any applicable statute,
rule or law, then such provisions shall be deemed null and void to the extent
that they may conflict therewith, but without invalidating any other provisions
hereof.


EACH GUARANTOR IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE
AND FEDERAL COURTS LOCATED IN THE STATE OF NEW YORK TO HEAR AND DETERMINE ANY
SUIT, ACTION OR PROCEEDING AND TO SETTLE ANY DISPUTES, WHICH MAY ARISE OUT OF OR
IN CONNECTION HEREWITH AND WITH THE TRANSACTION DOCUMENTS (COLLECTIVELY, THE
“PROCEEDINGS”), AND EACH GUARANTOR FURTHER IRREVOCABLY WAIVES ANY RIGHT SUCH
GUARANTOR MAY HAVE TO REMOVE ANY SUCH PROCEEDINGS FROM ANY SUCH COURT (EVEN IF
REMOVAL IS SOUGHT TO ANOTHER OF THE ABOVE-NAMED COURTS).  EACH GUARANTOR
IRREVOCABLY WAIVES ANY OBJECTION WHICH SUCH GUARANTOR MIGHT NOW OR HEREAFTER
HAVE TO THE ABOVE-NAMED COURTS BEING NOMINATED AS THE EXCLUSIVE FORUM TO HEAR
AND DETERMINE ANY SUCH PROCEEDINGS AND AGREES NOT TO CLAIM THAT SUCH GUARANTOR
IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF THE ABOVE-NAMED COURTS FOR ANY
REASON WHATSOEVER, THAT SUCH GUARANTOR OR SUCH GUARANTOR’S PROPERTY IS IMMUNE
FROM LEGAL PROCESS FOR ANY REASON WHATSOEVER, THAT ANY SUCH COURT IS NOT A
CONVENIENT OR APPROPRIATE FORUM IN EACH CASE WHETHER ON THE GROUNDS OF VENUE OR
FORUM NON-CONVENIENS OR OTHERWISE. EACH GUARANTOR ACKNOWLEDGES THAT BRINGING ANY
SUCH SUIT, ACTION OR PROCEEDING IN ANY COURT OTHER THAN THE COURTS SET FORTH
ABOVE WILL CAUSE IRREPARABLE HARM TO LENDER AND COLLATERAL AGENT WHICH COULD NOT
ADEQUATELY BE COMPENSATED BY MONETARY DAMAGES, AND, AS SUCH, EACH GUARANTOR
AGREES THAT, IN ADDITION TO ANY OF THE REMEDIES TO WHICH LENDER AND COLLATERAL
AGENT MAY BE ENTITLED AT LAW OR IN EQUITY, LENDER AND COLLATERAL AGENT WILL BE
ENTITLED TO AN INJUNCTION OR INJUNCTIONS (WITHOUT THE POSTING OF ANY BOND AND
WITHOUT PROOF OF ACTUAL DAMAGES) TO ENJOIN THE PROSECUTION OF ANY SUCH
PROCEEDINGS IN ANY OTHER COURT.  Notwithstanding the foregoing, Lender and
Collateral Agent shall have the right to apply to a court of competent
jurisdiction in the United States of America or abroad for equitable relief as
is necessary to preserve, protect and enforce Lender’s and Collateral Agent’s
rights under this Guaranty and the Transaction Documents, including, but not
limited to orders of attachment or injunction necessary to maintain the status
quo pending litigation or to enforce judgments against Guarantors, Borrowers or
the collateral pledged to Lender or Collateral Agent pursuant to any Transaction
Document or to gain possession of any asset or such collateral subject of the
Transaction Documents.


 
6

--------------------------------------------------------------------------------

 
 
All notices to be given in connection with this Guaranty shall be in writing,
shall be addressed to the parties at their respective notice addresses set forth
in this Guaranty (unless and until a different address may be specified in a
written notice to the other party or parties), and shall be deemed given: (i) on
the date of receipt if delivered by hand; (ii) on the next business day after
being sent by overnight courier service; and (iii) on the third business day
after being sent by regular, registered, certified mail


           EACH PERSON SIGNING ON BEHALF OF EACH GUARANTOR REPRESENTS AND
WARRANTS THAT HE OR SHE HAS THE AUTHORITY TO SIGN ON BEHALF OF SUCH GUARANTOR
AND BY SO SIGNING TO BIND SUCH GUARANTOR HEREUNDER.


This Guaranty may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement.  Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart.  Delivery of an executed
signature page of this Guaranty by facsimile transmission shall be as effective
as delivery of a manually executed counterpart hereof.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; EXECUTION PAGE FOLLOWS]


 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Guaranty is executed the day and year above written.
 

 
LANDEC CORPORATION,
as Guarantor
 
           
By:
/s/ Gregory S. Skinner     Name: Gregory S. Skinner     Title: Chief Financial
Officer  

 
 
Address for notices:
c/o Apio, Inc.
4575 W Main St.
Guadalupe, CA  93434
 
 

 
GREENLINE HOLDING COMPANY,
as Guarantor
 
           
By:
/s/ Gregory S. Skinner     Name: Gregory S. Skinner     Title: Treasurer  


 
Address for notices:
c/o Apio, Inc.
4575 W Main St.
Guadalupe, CA  93434



 
 
 
[EXECUTION PAGE OF GUARANTY]